Exhibit 10.1

WAIVER

THIS WAIVER (the “Waiver”), dated to be effective as of September 30, 2011 (the
“Waiver Effective Date”), is entered into by and among BLACK ELK ENERGY OFFSHORE
OPERATIONS, LLC, a Texas limited liability company (the “Borrower”), the
Guarantors party hereto (the “Guarantors”), the Lenders party hereto (the
“Lenders”) and CAPITAL ONE, N.A., as Administrative Agent for the Lenders
(“Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated December 24, 2010 (as amended by that First
Amendment dated May 31, 2011 and that Waiver and Second Amendment dated June 30,
2011, and as further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
waive compliance with hedging requirements contained in Section 9.17 of the
Credit Agreement.

WHEREAS, the Lenders and the Administrative Agent have agreed to do so to the
extent reflected in this Waiver, subject to the terms hereof and provided that
each of the Borrower and the Guarantors ratifies and confirms all of its
respective obligations under the Credit Agreement and the Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Waiver, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.

2.    Waiver. The Administrative Agent and Lenders hereby waive compliance with
(a) the covenant contained in Section 9.17 of the Credit Agreement as it relates
to existing natural gas hedges but only to the extent required to avoid an Event
of Default and only until December 31, 2011, at which time the Borrower shall
comply with such covenant and shall unwind all natural gas Swap Agreements
necessary for such compliance and (b) the covenant contained in Section 9.17 of
the Credit Agreement as it relates to existing crude oil hedges but only to the
extent required to avoid an Event of Default and only until June 30, 2012, at
which time the Borrower shall comply with such covenant and shall unwind all
crude oil Swap Agreements necessary for such compliance. The provisions hereof
shall not in any way be construed to waive, nor shall this Amendment in any way
serve as a waiver of any other Event of Default now or hereafter existing under
the Credit Agreement or other Loan Documents, except as expressly set forth
herein.

3.    Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect. Nothing in this Waiver

 

-1-



--------------------------------------------------------------------------------

extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders or the Administrative Agent created by or
contained in any of such documents, nor is the Borrower nor any Guarantor
released from any covenant, warranty or obligation created by or contained
herein or therein.

4.    Representations and Warranties. (a) The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (i) this
Waiver has been duly executed and delivered on behalf of the Borrower and
Guarantors, (ii) this Waiver constitutes a valid and legally binding agreement
enforceable against the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (iii) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (iv) no Default or Event of Default exists under the Credit Agreement or
under any Loan Document and (v) the execution, delivery and performance of this
Waiver has been duly authorized by the Borrower and Guarantors.

(b)    The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that the execution of this Waiver does not violate the terms of
(i) the Indenture, (ii) the Second Lien Intercreditor Agreement, (iii) the W & T
Intercreditor Agreement or (iv) the BP Intercreditor Agreement.

5.    Conditions to Effectiveness. This Waiver shall be effective on the Waiver
Effective Date only if the following are satisfied on or before such Waiver
Effective Date:

 

  (a) the receipt by the Administrative Agent of this Waiver fully executed by
all parties hereto;

 

  (b) the payment to the Administrative Agent of all fees that are due,
including all expenses of Administrative Agent and the Lenders in connection
with this Waiver and any billed fees and disbursements of Andrews Kurth LLP, in
connection with this Waiver;

 

  (c) the receipt by the Administrative Agent of a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver this Waiver and other
documents executed in connection with Waiver to which it is a party and to enter
into the transactions contemplated in those documents, (ii) the officers of such
Loan Party (y) who are authorized to sign the Waiver and other documents
executed in connection with Waiver to which the Borrower and/or each Guarantor
is a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Waiver, (iii) specimen signatures of such authorized officers, and (iv) the
articles or certificate of incorporation and bylaws of such Loan Party,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary;

 

-2-



--------------------------------------------------------------------------------

  (d) the receipt by the Administrative Agent of certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
Borrower and each Guarantor;

 

  (e) the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

6.    Counterparts. This Waiver may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

7.    Governing Law. This Waiver and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of Texas and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of Texas and of the
United States.

8.    Continuing Effect of the Credit Agreement. This Waiver shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

9.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Waiver shall refer to this Waiver as a whole and not to any particular
article, section or provision of this Waiver. References in this Waiver to an
article or section number are to such articles or sections of this Waiver unless
otherwise specified.

10.    Headings Descriptive. The headings of the several sections and
subsections of this Waiver are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Waiver.

11.    Release by Borrower and Guarantors. The Borrower and each Guarantor does
hereby release and forever discharge the Administrative Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Waiver is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the

 

-3-



--------------------------------------------------------------------------------

Borrower or Guarantors or their representatives and the Administrative Agent and
each Lender or any of their respective directors, officers, agents, employees,
attorneys or other representatives and, in either case, whether or not caused by
the sole or partial negligence of any indemnified party. Such release, waiver,
acquittal and discharge shall and does include, without limitation, any claims
of usury, fraud, duress, misrepresentation, lender liability, control, calling
of the Credit Agreement into default, exercise of remedies and all similar items
and claims, which may, or could be, asserted by any of the Borrower or
Guarantors.

12.    Final Agreement of the Parties. THIS WAIVER, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

BORROWER:

 

BLACK    ELK    ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company

By:   LOGO [g231569jamesh1.jpg]  

James Hagemeier

Vice President

 

GUARANTORS:

 

BLACK ELK ENERGY FINANCE CORP., a Texas corporation

By:   LOGO [g231569jamesh2.jpg]  

James Hagemeier

Vice President

 

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company By:  
LOGO [g231569jamesh3.jpg]  

James Hagemeier

Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:

 

CAPITAL ONE, N.A.

By:   LOGO [g231569sjoyce.jpg]   Scott L. Joyce   Senior Vice President